I concur with my brother Brooks in reversing this case on account of the court having given a charge on self-defense. I concede cheerfully and believe it to be a correct proposition that ordinarily and usually where a charge, which is favorable to the accused, would not be ground for reversing a judgment. The question often turns upon the proposition that it is or is not favorable. If it be conceded that the charge is favorable, the discussion might end, but if the erroneous charge is not favorable to the accused, then it can not be treated as harmless error. There is no evidence, as I understand this record, showing self-defense. The injured party was standing on the gallery or near the steps. His assailant came up rather behind and struck him on the head with an axe. Some of the witnesses testified it was appellant. It is evident from the record that the injured party was in ignorance as to who the party was inflicting the blow. Appellant's testimony proved an alibi; that he was not at the place at the time the injured party was knocked down and knew nothing of it until the following day. So we have the two issues presented by the testimony, first, — that appellant from behind struck with an axe. The other was the absence of appellant from the scene of the assault and not participating in it. Under this state of case, as I understand the law, it was quite injurious to the appellant for the court to assume appellant's presence by giving a charge on self-defense. Self-defense assumes the presence of the party who inflicted the blow. The law of self-defense should not have been charged, and having been charged it was an assumption of the fact of appellant's presence at the difficulty and an intimation by the court that appellant's alibi theory was not true.
I, therefore, concur with my brother Brooks in reversing the judgment.